                  Case 15-10249 Doc                                   120 Filed 10/26/18 Entered                    10/26/18 14:42:11
                               Desc                                  Main Document            Page                   1 of 7
 Fill in this information to identify your case:
 Debtor 1               Guy Lariviere
                              First Name            Middle Name              Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name                             Last Name
 United States Bankruptcy Court for the:                               DISTRICT OF VERMONT                             Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 15-10249                                                                                 have been changed.
                                                                                                                       The Modified Plan dated
                                                                                                                       October 26, 2018 increases the
                                                                                                                       Debtor's payments to $3,760.00.
                                                                                                                       Monthly payments under the
                                                                                                                       Plan, until the Wells Fargo
                                                                                                                       arrearage is cured shall be
                                                                                                                       $612.40 to KeyBank, $773.47 to
                                                                                                                       Wells Fargo Bank as conduit
                                                                                                                       payments with the balance of
                                                                                                                       the monthly payment, $2069.57
                                                                                                                       to be paid to Wells Fargo on its
                                                                                                                       arrearage which will cure the
                                                                                                                       arrearage in just over 6 months.
                                                                                                                       Thereafter payments shall be
                                                                                                                       made to the conduit payments
                                                                                                                       and to Key Bank until its claim
                                                                                                                       is paid in full, then to the IRS,
                                                                                                                       then to the unsecured creditors.
 (If known)




Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:


APPENDIX D                                                                       Chapter 13 Plan                                                Page 1
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 15-10249 Doc                                   120 Filed 10/26/18 Entered                    10/26/18 14:42:11
                               Desc                                  Main Document            Page                   2 of 7
 Debtor                Guy Lariviere                                                             Case number        15-10249

$3760.00 per Month for 19 months

Insert additional lines if needed.

             If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
             payments to creditors specified in this plan.

2.2          Regular payments to the trustee will be made from future income in the following manner.

             Check all that apply:
                      Debtor(s) will make payments pursuant to a payroll deduction order.
                      Debtor(s) will make payments directly to the trustee.
                      Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.


                          Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated
                          amount, and date of each anticipated payment.
                          $22,008.95 lump sum payment in on confirmation from funds already paid.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $93,448.95.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee
                     Modular ranch
                     home on 35
                     acres
                     906 Wellwood
                     Orchard Rd.
 Wells Fargo         Weathersfield,                                        Postpetition:
 Hm Mortgag          VT                                    $773.47             $13,983.51              0.00%              $2,069.57          $28679.44
                                                 Disbursed by:

Official Form 113                                                              Chapter 13 Plan                                                 Page 2
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                  Case 15-10249 Doc                                    120 Filed 10/26/18 Entered                             10/26/18 14:42:11
                               Desc                                   Main Document            Page                            3 of 7
 Debtor                Guy Lariviere                                                                       Case number         15-10249

 Name of Creditor              Collateral                            Current installment     Amount of            Interest rate     Monthly payment Estimated
                                                                     payment                 arrearage (if any)   on arrearage      on arrearage    total
                                                                     (including escrow)                           (if applicable)                   payments by
                                                                                                                                                    trustee
                                                                       Trustee
                                                                       Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral                Value of        Amount of          Amount of            Interest   Monthly    Estimated
 creditor              amount of                                       collateral      claims senior      secured claim        rate       payment to total of
                       creditor's                                                      to creditor's                                      creditor   monthly
                       total claim                                                     claim                                                         payments
                                             Modular
                                             ranch
                                             home on
                                             35 acres
                                             906
                                             Wellwood
                                             Orchard
                                             Rd.
                       $30,728.0             Weathersfi                $165,000.0          $91,178.1                                                          $32,322.8
 Key Bank              1                     eld, VT                   0                           7        $30,728.01          4.00%       $612.40                   8
                                             Modular
                                             ranch
                                             home on
                                             35 acres
                                             906
                                             Wellwood
                                             Orchard
                                             Rd.
 Keybank                                     Weathersfi                $165,000.0          $121,906.
 Na                    $6,060.02             eld, VT                   0                          18         $6,060.02          0.00%       $110.18           $6,060.02




Official Form 113                                                                      Chapter 13 Plan                                                 Page 3
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                  Case 15-10249 Doc                                   120 Filed 10/26/18 Entered                    10/26/18 14:42:11
                               Desc                                  Main Document            Page                   4 of 7
 Debtor                Guy Lariviere                                                                 Case number    15-10249

 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest   Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate       payment to total of
                       creditor's                                                 to creditor's                                creditor   monthly
                       total claim                                                claim                                                   payments
                                             Modular
                                             ranch
                                             home on
                                             35 acres
                                             906
                                             Wellwood
                                             Orchard
 Wells                                       Rd.
 Fargo Hm                                    Weathersfi              $165,000.0    $86,643.0                                      Already
 Mortgag               $4,535.15             eld, VT                 0                     2           $4,535.15     0.00%           paid             $4535.15

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 8.10% of plan payments; and
             during the plan term, they are estimated to total $7,378.20.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,370.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $3,299.31 (IRS)

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.


Official Form 113                                                                 Chapter 13 Plan                                             Page 4
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                  Case 15-10249 Doc                                   120 Filed 10/26/18 Entered                 10/26/18 14:42:11
                               Desc                                  Main Document            Page                5 of 7
 Debtor                Guy Lariviere                                                               Case number   15-10249

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                 100 % of the total amount of these claims, an estimated payment of $ 6191.30 .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $160,162.20.
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 The Modified Plan dated October 26, 2018 increases the Debtor's payments to $3,760.00. Monthly payments under the Plan,
 until the Wells Fargo arrearage is cured shall be $612.40 to KeyBank, $773.47 to Wells Fargo Bank as conduit payments with
 the balance of the monthly payment, $2069.57 to be paid to Wells Fargo on its arrearage which will cure the arrearage in just
 over 6 months. Thereafter payments shall be made to the conduit payments and to Key Bank until its claim is paid in full,
 then to the IRS, then to the unsecured creditors.



 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X                                                                      X
       Guy Lariviere                                                         Signature of Debtor 2
       Signature of Debtor 1

        Executed on           October 26, 2018                                       Executed on
Official Form 113                                                              Chapter 13 Plan                                              Page 5
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                  Case 15-10249 Doc                                   120 Filed 10/26/18 Entered               10/26/18 14:42:11
                               Desc                                  Main Document            Page              6 of 7
 Debtor                Guy Lariviere                                                             Case number   15-10249


 X      /s/ Rebecca A. Rice                                                      Date   October 26, 2018
        Rebecca A. Rice
        Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                      Page 6
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
                  Case 15-10249 Doc                                   120 Filed 10/26/18 Entered               10/26/18 14:42:11
                               Desc                                  Main Document            Page              7 of 7
 Debtor                Guy Lariviere                                                             Case number   15-10249

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.     Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                          $28,679.44

 b.     Modified secured claims (Part 3, Section 3.2 total)                                                                                  $44,276.98

 c.     Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                     $0.00

 d.     Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                        $0.00
 e.     Fees and priority claims (Part 4 total)                                                                                              $14,047.51

 f.     Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                               $6191.13

 g.     Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                $0.00

 h.     Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                           $0.00

 i.     Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                     $0.00

 j.     Nonstandard payments (Part 8, total)                                                                   +                                     $0.00


 Total of lines a through j                                                                                                                  $93,448.95




Official Form 113                                                              Chapter 13 Plan                                          Page 7
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
